UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30696
                           Summary Calendar


OLUGBENGA BALOGUN,

                                           Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION
SERVICE; JOHN B.Z. CAPLINGER,

                                           Respondents-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                            USDC No. 93-CV-94
                          --------------------

                           December 1, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Olugbenga Balogun appeals from the district court’s denial

of his motion to reopen his habeas corpus proceedings.      He has

filed a motion with this court to proceed in forma pauperis (IFP)

on appeal.     Balogun argues that he was improperly deported after

this court’s remand of his case to the district court in 1993,

before an evidentiary hearing could be held.    We have reviewed

the record and conclude that Balogun has not demonstrated that he

will present a nonfrivolous issue on appeal.    Accordingly,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30696
                                -2-

Balogun’s motion to proceed IFP on appeal is DENIED and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.   Balogun’s requests

for release pending appeal and for the entry of summary and

default judgment are also DENIED.